IN THE SUPREME COURT OF IOWA
                                No. 82 / 05-1521

                             Filed August 24, 2007

STATE OF IOWA,

           Appellee,

vs.

KEVIN KAWANZEL HARRIS,

           Appellant.

________________________________________________________________________
           On review from the Iowa Court of Appeals.



           Appeal from the Iowa District Court for Linn County, Marsha M.

Beckelman, Judge (motion to suppress) and Douglas S. Russell, Judge

(trial).



           Criminal defendant appeals denial of his motion to suppress
evidence.        DECISION OF THE COURT OF APPEALS VACATED;

DISTRICT COURT JUDGMENT REVERSED AND REMANDED.



           Mark C. Smith, State Appellate Defender, and Dennis D.

Hendrickson, Assistant Appellate Defender, for appellant.



           Thomas J. Miller, Attorney General, Richard J. Bennett, Assistant

Attorney General, Harold Denton, County Attorney, and Susan Nehring,

Assistant County Attorney, for appellee.
                                    2

STREIT, Justice.

      What does a suspect in custody need to do to invoke his right to an

attorney? He just needs to ask for one. In the present case, the suspect

repeatedly requested to speak with an attorney. Instead of ending the

interrogation, the detective responded “You don’t trust us enough to do it

without a lawyer?” We find Kevin Harris’s Fifth Amendment right to the

presence of an attorney was violated when the detective continued to

interrogate him after he invoked this right.      Moreover, the detective

violated Harris’s statutory right to contact a family member by refusing

to allow Harris to call his brother. Both violations require suppression of

Harris’s subsequent statements. It was error to deny Harris’s motion to

suppress. This error was not harmless. We remand for a new trial.

      I.     Facts and Prior Proceedings.

      On January 6, 2003, at approximately 1:00 a.m., a 1995 Lincoln

Continental automobile parked on the side of a road in Cedar Rapids was

set on fire. The Cedar Rapids Fire Department and Police Department

responded.    When the fire was extinguished, police and firefighters

discovered Joseph Harris’s burned body inside the vehicle. He had three

bullet wounds to the head. The authorities eventually assembled a case

against Miguel Jones and Kevin Harris.

      Jones was arrested for arson.          Harris eluded police until

August 23, 2004 when he was taken into custody after being arrested for

failure to appear.   He was also held on a material witness warrant in

regard to the aforementioned homicide investigation.       That morning,

Cedar Rapids Police Detective Doug Larison questioned Harris about his

role in Joseph’s death.      Harris eventually admitted to witnessing

Joseph’s murder. According to Harris, Jones pulled out a gun and killed
                                          3

Joseph while the three of them were in the Lincoln.               Harris admitted

pouring gasoline over the interior of the vehicle and Joseph’s body and

lighting the gasoline with a cigarette lighter. He claimed he did so only

because he feared Jones would kill him too.

       After Harris’s confession, he was charged with arson in the second

degree, a class C felony, in violation of Iowa Code sections 712.1 and

712.3 (2003) and obstruction of justice, an aggravated misdemeanor, in

violation of Iowa Code section 719.3. Harris filed a motion to suppress

his confession,1 arguing the detective violated his Miranda rights and his
statutory right to speak with a family member. See Iowa Code § 804.20.

The district court denied the motion. Harris waived his right to a jury

and stipulated to a bench trial on the minutes of testimony.                 He was

found guilty of both counts.

       Harris appealed, arguing the district court erred by denying his

motion to suppress. He claimed the detective violated his Miranda rights

by continuing the interrogation after he requested an attorney.

Moreover, Harris alleged the detective violated Iowa Code section 804.20

when he denied Harris’s requests to call his brother. According to Harris,

both violations required his confession to be suppressed.                 The State

argued the detective did not violate Miranda because Harris’s requests for

an attorney were either (1) ambiguous, or (2) if unambiguous, Harris

subsequently waived his right to have an attorney present by initiating

further communication with the detective.               The State conceded the

detective violated Iowa Code section 804.20.                 However, it argued

       1Harris’s   motion to suppress was filed more than forty days after his
arraignment. We agree with the district court there was good cause to accept the late
filing of the motion because newly appointed counsel needed time to receive and review
the nearly four hours of videotape. See Iowa R. Crim. P. 2.11(3), (4). Thus, error was
preserved and we do not reach the issue of ineffective assistance of counsel.
                                     4

suppression of Harris’s statements was not the appropriate remedy.

Alternatively, the State argued it was harmless error for the district court

to admit Harris’s confession.

      Harris’s appeal was transferred to the court of appeals, which

affirmed the district court’s denial of his motion to suppress. On further

review, we hold Harris’s Fifth Amendment right to have an attorney

present during interrogation and his statutory right to contact a family

member were violated.     Harris’s motion to suppress should have been

granted. We remand for a new trial.

      II.    Scope of Review.

      We review constitutional claims de novo.      State v. Naujoks, 637
N.W.2d 101, 106 (Iowa 2001).          Our review of the district court’s

interpretation of Iowa Code section 804.20 is for errors at law. State v.

Moorehead, 699 N.W.2d 667, 671 (Iowa 2005).

      III.   Merits.

      A.     Miranda.

      The Fifth Amendment of the United States Constitution guarantees

“[n]o person . . . shall be compelled in any criminal case to be a witness

against himself.” There is no similar provision in the Iowa Constitution

but the Fourteenth Amendment extends the privilege against self-

incrimination to state prosecutions. See Malloy v. Hogan, 378 U.S. 1, 6,

84 S. Ct. 1489, 1492–93, 12 L. Ed. 2d 653, 658 (1964).

      In the landmark decision of Miranda v. Arizona, 384 U.S. 436, 86
S. Ct. 1602, 16 L. Ed. 2d 694 (1966), the Supreme Court held “the

privilege against self-incrimination is jeopardized” when an individual is

subjected to custodial interrogation. Miranda, 384 U.S. at 478, 86 S. Ct.

at 1630, 16 L. Ed. 2d at 726. “[T]he term ‘interrogation’ under Miranda
                                     5

refers not only to express questioning, but also to any words or actions

on the part of the police (other than those normally attendant to arrest

and custody) that the police should know are reasonably likely to elicit

an incriminating response from the suspect.” Rhode Island v. Innis, 446
U.S. 291, 301, 100 S. Ct. 1682, 1689–90, 64 L. Ed. 2d 297, 308 (1980).

The Court in Miranda determined an individual in custody

      must be warned prior to any questioning that he has the
      right to remain silent, that anything he says can be used
      against him in a court of law, that he has the right to the
      presence of an attorney, and that if he cannot afford an
      attorney one will be appointed for him prior to any
      questioning if he so desires.

Miranda, 384 U.S. at 479, 86 S. Ct. at 1630, 16 L. Ed. 2d at 726; see

also Dickerson v. United States, 530 U.S. 428, 444, 120 S. Ct. 2326,

2336, 147 L. Ed. 2d 405, 420 (2000) (holding that because Miranda was

a constitutional decision, it cannot be overruled by an act of Congress).

      The Court in Miranda dictated the subsequent procedure police

must follow if an individual invokes his Fifth Amendment privilege:

      If the individual indicates in any manner, at any time prior
      to or during questioning, that he wishes to remain silent, the
      interrogation must cease. . . . If the individual states that he
      wants an attorney, the interrogation must cease until an
      attorney is present. At that time, the individual must have
      an opportunity to confer with the attorney and to have him
      present during any subsequent questioning. If the individual
      cannot obtain an attorney and he indicates that he wants
      one before speaking to police, they must respect his decision
      to remain silent.

Miranda, 384 U.S. at 473–74, 86 S. Ct. at 1627–28, 16 L. Ed. 2d at 723.

      Absent a recitation of the Miranda warnings and a valid waiver of

the right to remain silent and the right to the presence of an attorney,

any statement made by an individual in response to custodial
                                    6

interrogation is inadmissible. Id. at 476, 86 S. Ct. at 1629, 16 L. Ed. 2d

at 725; see Innis, 446 U.S. at 299–300, 100 S. Ct. at 1689, 64 L. Ed. 2d

at 307 (holding voluntary declarations made while in custody, whether or

not the Miranda warnings have been given, are admissible if they are not

made in response to police questioning). The State has the burden to

prove the individual “knowingly and intelligently waived” these privileges.

Miranda, 384 U.S. at 475, 86 S. Ct. at 1628, 16 L. Ed. 2d at 724; see

Davis v. United States, 512 U.S. 452, 461, 114 S. Ct. 2350, 2356, 129
L. Ed. 2d 362, 373 (1994) (referring to a “knowing and voluntary waiver

of the Miranda rights”); State v. Lamp, 322 N.W.2d 48, 54 (Iowa 1982)

(stating a waiver “must consist of some affirmative conduct indicative of

voluntary, intentional, and knowing relinquishment of the right to

counsel; waiver cannot be presumed from inaction or mere silence”),

overruled on other grounds by State v. Heminover, 619 N.W.2d 353, 357

(Iowa 2000).

      “[W]hen an accused has invoked his right to have counsel present

during custodial interrogation, a valid waiver of that right cannot be

established by showing only that he responded to further police-initiated

custodial interrogation even if he has been advised of his rights.”

Edwards v. Arizona, 451 U.S. 477, 484, 101 S. Ct. 1880, 1884–85, 68
L. Ed. 2d 378, 386 (1981).    In other words, “an accused, . . . having

expressed his desire to deal with the police only through counsel, is not

subject to further interrogation by the authorities until counsel has been

made available to him, unless the accused himself initiates further

communication, exchanges, or conversations with the police.” Id. at 484–

85, 101 S. Ct. at 1885, 68 L. Ed. 2d at 386 (emphasis added). “But even

if a conversation . . . is initiated by the accused, where reinterrogation
                                      7

follows, the burden remains upon the prosecution to show that

subsequent events indicated a waiver of the Fifth Amendment right to

have counsel present during the interrogation.”       Oregon v. Bradshaw,

462 U.S. 1039, 1044, 103 S. Ct. 2830, 2834, 77 L. Ed. 2d 405, 412

(1983). A valid waiver under these circumstances requires the individual

to “evince[] a willingness and a desire for a generalized discussion about

the investigation.” Id. at 1045–46, 103 S. Ct. at 2835, 77 L. Ed. 2d at

412.

        With these principles in mind, we turn to the facts of this case. It

is undisputed Harris was subjected to custodial interrogation on

August 23, 2004.      At approximately 8:49 that morning, the detective

began questioning Harris about the arson and homicide.                  The

interrogation was videotaped. Prior to any questioning, Detective Larison

read Harris the Miranda warning.          Harris verbally agreed to answer

questions without counsel present, but he declined to provide a written

waiver of his Miranda rights.

        At 9:50 a.m., after being questioned for approximately one hour

about the night of the murder, Harris said, “If I need a lawyer, tell me

now.”     The detective responded, “That’s completely up to you” and

continued the interrogation.     Harris’s statement was not sufficient to

invoke his right to the presence of an attorney. See State v. Washburne,

574 N.W.2d 261, 267 (Iowa 1997) (asking whether counsel is needed is

not sufficient to invoke right to counsel). Officers have no obligation to

stop questioning an individual who makes an ambiguous or equivocal

request for an attorney. Davis, 512 U.S. at 461–62, 114 S. Ct. at 2356,
129 L. Ed. 2d at 373.      Thus, the detective was permitted to continue

questioning Harris after this exchange.
                                     8

      The detective told Harris his investigation had already revealed

Harris was involved and encouraged Harris to tell his “side of the story.”

Harris said he did not have a side of the story; he claimed to not know

what the detective was talking about and said he did not like the

detective’s “trick questions.” At 10 a.m., the detective asked again for

Harris’s “side of the story.” Harris replied, “I don’t want to talk about it.

We’re going to do it with a lawyer.      That’s the way I got to go.”    The

detective said, “What do you mean?”         Harris responded, “You got all

these trick questions.    I don’t understand.”    The detective said, “You

want to do it with a lawyer, is that what you’re saying?” Harris replied,

“Yeah, because I don’t understand all these questions.”

      Harris clearly and unequivocally requested an attorney at this

point in the interrogation. The Supreme Court has said “a suspect need

not ‘speak with the discrimination of an Oxford don.’ ” Id. at 459, 114 S.

Ct. at 2355, 129 L. Ed. 2d at 371 (quoting Justice Souter’s concurrence).

Instead, he must make “his desire to have counsel present sufficiently

clear[] that a reasonable police officer in the circumstances would

understand the statement to be a request for an attorney.” Id. at 459,

114 S. Ct. at 2355, 129 L. Ed. 2d at 371.

      At this juncture, Detective Larison properly stopped interrogating

Harris. He asked Harris if he had a lawyer. Harris said, “No, but I can

get one though.”    The detective asked Harris if there was anyone in

particular he wanted to represent him. Harris replied, “Uh, I don’t know.

I got to find one. Get my people to find me one. And then we can get a

lawyer and then you can get my story.” Harris told the detective “Dave

Grinde” had previously represented him.       The detective asked whether

Harris wanted him to call Mr. Grinde.       Harris replied, “Yeah, because
                                    9

these are trick questions.   If you get my story out of me, I want my

lawyer to be there.”

      Harris could not have been more clear—he wanted an attorney

present during police questioning. The detective was obligated to stop

questioning Harris regarding the arson and homicide. Miranda, 384 U.S.

at 474, 86 S. Ct. at 1628, 16 L. Ed. 2d at 723. Instead, the detective

continued the conversation by asking “You don’t trust us enough to do it

without a lawyer?”     The State claims this question was a “rhetorical

question” or “a mere observation.”      We do not find this question so

innocent. A police officer may not “cajole[]” a defendant into waiving his

Fifth Amendment rights. Miranda, 384 U.S. at 476, 86 S. Ct. at 1629, 16

L. Ed. 2d at 725. While it is good police practice to clarify an ambiguous

request, it is not appropriate to ask a suspect to justify his unequivocal

decision to have an attorney present.

      By asking “You don’t trust us enough to do it without a lawyer?”

the detective deftly and subtly kept Harris talking.   Shortly thereafter,

the detective resumed his interrogation.   He said, “And you want to get

this behind you.” Harris replied, “Hell yeah.” The detective said, “And

get it out on the table. Tell us what really happened.” Harris responded,

“Yup, because I ain’t got time for this, man.” The detective then asked,

“Because you’re thinking what we’re hearing isn’t the accurate truth?”

This dialogue, initiated by the detective was impermissible because it was

“reasonably likely to elicit an incriminating response.” Innis, 446 U.S. at

301, 100 S. Ct. at 1689–90, 64 L. Ed. 2d at 308.         In Edwards, the

Supreme Court held once a suspect has invoked his Fifth Amendment

right to an attorney, he shall not be subject to further interrogation

unless he initiates further communication. Edwards, 451 U.S. at 484–
                                     10

85, 101 S. Ct. at 1885, 68 L. Ed. 2d at 386; see Miranda, 384 U.S. at

474, 86 S. Ct. at 1628, 16 L. Ed. 2d at 723 (“Without the right to cut off

questioning, the setting of in-custody interrogation operates on the

individual to overcome free choice in producing a statement after the

privilege has been once invoked.”).        Thus, Harris did not waive his

previously invoked right to have an attorney present when he responded

to the detective’s questions. See Edwards, 451 U.S. at 484, 101 S. Ct. at

1884–85, 68 L. Ed. 2d at 386.

      It was also improper for the detective to delay calling the attorney

Harris requested by name as part of a strategy for interrogation.

Detective Larison told Harris, “We also need to go through the county

attorney because they’re the ones that make the final decision on who

gets charged, who doesn’t get charged, who gets charged with what.

They make the final decision on that, okay?” Harris replied, “Cool.” The

detective asked, “And so would you like me to call them too and let them

know you want to tell us exactly what happened with an attorney so that

we can make some kind of arrangement? Because you said you don’t

want to go to jail for this.” Harris responded, “No, not for nothing I didn’t

do, man.” The detective said, “If I were to tell you we were only interested

in the person who pulled the trigger.” Harris said, “Then I got you. I

promise you that.”

      At approximately 10:18 a.m., after a bathroom break, the detective

said, “Let me call the county attorney and then we’re going to call your

attorney, just like you wanted.”          The detective left Harris in the

interrogation room until approximately 11:37 a.m. when he returned

with the county attorney’s offer of testimonial immunity. After hearing

the offer, Harris said, “That’s bullshit, man.    I need an attorney then.
                                    11

That’s bullshit.” Harris explained his involvement was forced because he

was afraid of getting killed too.   The detective explained the offer of

testimonial immunity again. The detective said, “Understand, you don’t

have to pull the trigger to be guilty of conspiracy to commit murder.” He

continued, “You have asked for an attorney already so if you want to tell

me what happened I have to make sure that you’ve changed your mind

and you don’t need an attorney here.” Harris replied, “Man, fuck the

attorney. I’m in the right as far as I’m concerned. I’m in the right.” The

detective asked, “You’re confident about that?” Harris said, “I’m confident

about that.”   About ten minutes later, Harris acknowledged he was

present when Jones shot Joseph and admitted to starting the fire.

      The State argues Harris waived his right to have an attorney

present with this exchange.      However, it was inappropriate for the

detective to continue questioning Harris and as part of that questioning

to act as a conduit between the county attorney’s office and Harris, once

Harris requested an attorney. Any “deal” should have been negotiated by

the attorney Harris requested.   There was no valid reason to continue

questioning Harris after his request to speak with Mr. Grinde.       If Mr.

Grinde was unavailable, then Harris should have been returned to his

jail cell. It appears the detective was hoping Harris would keep talking

once he heard what the county attorney was willing to offer.        That is

exactly what happened.       Miranda and its progeny make clear an

interrogation must cease once the suspect requests an attorney.

Because the detective continued to interrogate Harris after he asked to

speak to an attorney, there was no valid waiver. See Edwards, 451 U.S.

at 484, 101 S. Ct. at 1884–85, 68 L. Ed. 2d at 386.         Consequently,

Harris’s statements made after he unambiguously asked for an attorney
                                    12

should have been suppressed. It was error to deny Harris’s motion to

suppress.

      B.     Statutory Right to Contact a Family Member.

      Harris also argues his statutory right to contact a family member

was violated. Iowa Code section 804.20 provides:

      Any peace officer or other person having custody of any
      person arrested or restrained of the person’s liberty for any
      reason whatever, shall permit that person, without
      unnecessary delay after arrival at the place of detention, to
      call, consult, and see a member of the person’s family or an
      attorney of the person’s choice, or both. . . . A violation of
      this section shall constitute a simple misdemeanor.

Iowa Code § 804.20. We have previously held section 804.20 does not

require a police officer to inform an individual in custody of his right to

contact counsel or a family member. State v. Stroud, 314 N.W.2d 437,

439 (Iowa 1982). “An officer may not, however, tell a defendant he does

not have such a right, and once the right is invoked the officer must give

the defendant the opportunity to call or consult with a family member or

attorney.”   Moorehead, 699 N.W.2d at 671 (citing State v. Vietor, 261
N.W.2d 828, 831 (Iowa 1978)).

      In the present case, Harris asked to call his brother about the
same time he began asking for an attorney. He said, “Yeah, I want to

talk to a lawyer. I want to talk to a lawyer and then I want to talk to my

brother.” The detective said he first needed to call the county attorney to

see if they could “make some kind of arrangement.” Harris replied, “I

know you got to do that. So, this is all I’m going to ask—to talk to the

lawyer, then talk to my brother.” After the detective accompanied Harris

to the bathroom, he escorted Harris back to the interrogation room where

Harris was left alone for approximately an hour and twenty minutes. At

one point, the detective checked on Harris and told him he was waiting
                                             13

to hear back from the county attorney. Harris asked to use the phone.

The detective replied, “Not right now. The first thing I want to do is get

something from the county attorney.”

       On appeal, the State concedes the detective violated Harris’s

statutory right to contact a family member.                      Thus, we are left to

determine the appropriate remedy.

       We filed our opinion in Moorehead approximately two months

before the district court conducted a hearing on Harris’s motion to

suppress.       In Moorehead, we held a statement obtained after an

“ ‘unnecessary delay’ ” in allowing a defendant to contact a family

member or attorney should be suppressed unless it was made

spontaneously.        Moorehead, 699 N.W.2d at 675 (quoting Iowa Code

§ 804.20). Prior to Moorehead, we had “never declared that a violation of

section 804.20, which is not also a violation of Miranda, will in all

instances require suppression of a resulting confession.”                          State v.

Bowers, 661 N.W.2d 536, 541 (Iowa 2003).

       The district court refused to apply Moorehead to the present case

because the opinion had “not yet been released for publication” and “was

released after the interrogation . . . .” Instead, the court relied on case

law, which was overruled in Moorehead, and ultimately concluded

Harris’s statements made after he was denied permission to call his

brother were admissible.

       It was wrong to ignore Moorehead. Our opinions are binding on

Iowa’s courts as soon as they are filed.2 Iowa Rule of Appellate Procedure

       2
         Procedendo had not yet issued for Moorehead when the district court filed its
suppression ruling in this case because a petition for rehearing, which was ultimately
denied, was still pending. See Iowa R. App. P. 6.30 (“Unless otherwise ordered by the
supreme court, no procedendo shall issue for 15 days after an opinion of the supreme
court is filed, nor thereafter while a petition for rehearing, filed according to these rules,
is pending.”). Although some courts hold opinions are not binding until procedendo
                                           14

6.14(5)(b), which states “unpublished opinions shall not constitute

controlling legal authority,” is not applicable to our authored opinions

because it defines “an ‘unpublished’ opinion [as] an opinion the text of

which is not included or designated for inclusion in the National Reporter

System.” (Emphasis added.) All of the supreme court’s opinions (with the

exception of per curium opinions) are published in the Northwest

Reporter. See Iowa R. App. P. 6.25. Courts may not ignore our opinions

pending Northwest Reporter citations.                 Under Moorehead, Harris’s

statements made after he first requested permission to speak to his

brother should have been suppressed because Harris was never given

the opportunity to call his brother.

       C.      Harmless Error.

       The district court should have granted Harris’s motion to suppress.

The State argues it was harmless error to deny the motion. Most federal

constitutional errors, including the erroneous admission of evidence in

violation of a defendant’s Fifth Amendment rights, do not require reversal

if the error is harmless. State v. Peterson, 663 N.W.2d 417, 430 (Iowa

2003).      “To establish harmless error, the State must ‘prove beyond a

reasonable doubt that the error complained of did not contribute to the

verdict obtained.’ ” Id. at 431. As for a nonconstitutional error, reversal

is “required if it appears the complaining party has suffered a

__________________________________
has issued, we think the better rule is opinions are binding the day they are filed
(unless we specifically provide a different effective date) and remain so until a petition
for rehearing is granted. See Stoke v. Converse, 153 Iowa 274, 276, 133 N.W. 709, 710
(1911) (“the granting of a rehearing has the effect to withdraw the opinion previously
filed . . . .”); Pitkin v. Peet, 96 Iowa 748, 751, 64 N.W. 793, 795 (1895) (“when the
rehearing was ordered, that opinion was suspended . . . .”). To hold otherwise would
allow meritless petitions for rehearing to delay the precedential effect of our decisions.
It would also elevate the importance of a procedendo when “[t]he entire purpose of a
procedendo is to notify the lower court that the case is transferred back to that court.”
In re M.T., 714 N.W.2d 278, 282 (Iowa 2006).
                                          15

miscarriage of justice or his rights have been injuriously affected.”

Moorehead, 699 N.W.2d at 672.

       While there was certainly other evidence to support the verdict,3

the district court’s findings of fact relied heavily on Harris’s confession.

We cannot say the confession had no affect on the verdict. Thus, a new

trial is required.

       IV.    Conclusion.

       Harris’s Fifth Amendment right to an attorney and his statutory

right to contact a family member were violated. Both violations required

suppression of the statements made by Harris after he requested an

attorney and requested permission to call his brother. Thus, the district

court erred by not granting Harris’s motion to suppress. This error was

not harmless. We order a new trial.

       DECISION OF THE COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND REMANDED.




        3Harris and Jones were pulled over in a Jeep for speeding minutes after the

Lincoln Continental was set on fire. Harris, who was in the front passenger seat, was
wearing a white t-shirt with reddish-brown discoloration on the chest area. The ends of
his hair appeared to be singed. Harris was allowed to leave the scene. While the officer
was preparing traffic tickets for Jones, he heard over dispatch an attempt to locate a
vehicle matching the Jeep’s description. As a result, the officer continued to detain
Jones and the Jeep. The owner of the Jeep soon arrived at the traffic stop. He told the
officers that Harris had called him and instructed him to remove a coat and some keys
from the Jeep. He was not allowed to do so. An eye witness was brought to the scene
and identified the Jeep as the vehicle he saw leaving the fire. Police executed a search
warrant on the Jeep and found a gasoline can in the back of the Jeep. A burned nylon
parka was on top of the gasoline can. Officers found a set of keys belonging to the
Lincoln. Harris’s fingerprint was found on the rear hatch of the Jeep near where the
gasoline can was located. The owner of the Jeep later told officers he saw Jones and
Harris place the gasoline can into the Jeep on the evening of January 5, 2003.